Citation Nr: 1440423	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  13-00 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date than August 22, 2012 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an earlier effective date than July 12, 2012 for the grant of a TDIU.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney




ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1945 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 (PTSD) and May 2013 (TDIU) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of an earlier effective date than July 12, 2012 for the grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period from September 29, 2011, PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms including difficulty sleeping, nightmares, anxiety, flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, disturbance in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran's claim for increased rating for PTSD, which constructively includes entitlement to a TDIU, was received on October 7, 2011.

3.  An increase in severity of PTSD giving rise to a higher 50 percent rating became factually ascertainable on September 29, 2011. 

4.  Entitlement to TDIU arose by at least July 12, 2012.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for PTSD in excess of 50 percent are not met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an earlier effective date of July 12, 2012 for the grant of TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

As to the appeal for an earlier effective date for the grant of a TDIU, given the favorable outcome adjudicated herein, resulting in a grant of TDIU from July 12, 2012 forward under 38 C.F.R. § 4.16(a), no further explanation is required as to how VA has fulfilled the duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). The TDIU rating period prior to July 12, 2012 is not being adjudicated on the merits in this decision, but is remanded for initial adjudication under 38 C.F.R. § 4.16(b); therefore, VCAA analysis is not required at this time regarding adjudication of TDIU for the period prior to July 12, 2012.

Such bifurcation of the issue permits a grant of benefits under 38 C.F.R. § 4.16(a) to which the evidence that is of record shows the Veteran is entitled, without delay of this grant of benefits awaiting compliance with procedural adjudication of the remainder of the TDIU appeal under 38 C.F.R. § 4.16(b) for the period for which the service-connected PTSD disability did not meet the regulatory combined rating requirements.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a December 2011 letter sent prior to the initial decision on the increased rating claim, the RO advised the Veteran that he may submit evidence showing that the service-connected PTSD had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The December 2011 letter also included information regarding how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, in consideration of the foregoing, the Board finds that the VCAA notice requirements have been fully satisfied and that there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.
With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports and medical opinions, and statements from the Veteran and the representative.

VA most recently examined the service-connected PTSD in January 2012.  The VA examiner reviewed the claims file, interviewed the Veteran about past and present symptomatology and impairment, and reported the findings and opinions relevant to the rating criteria.  In addition, the January 2012 VA examiner provided an addendum opinion in March 2013 to more thoroughly address the occupational impairment due to PTSD symptoms.  As the January 2012 VA examination report and medical opinion, as well as the March 2013 addendum opinion, include all pertinent findings and medical opinions needed to fairly rate the appeal, the Board finds that the January 2012 VA examination report and March 2013 addendum are adequate for deciding the appeal and that no further VA examination or medical opinion is required to fulfill VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Increased Rating for PTSD

The Veteran asserts that an increased disability rating in excess of 50 percent for PTSD is warranted based on the severity of symptoms including nightmares, flashbacks, and recurring intrusive thoughts.  Specifically, the Veteran cites to the Global Assessment of Functioning (GAF) score of 49 reported by the January 2012 VA examiner as evidence that the PTSD symptoms are of sufficient severity to justify an increased disability rating in excess of 50 percent.  See July 2014 letter, June 2012 letter.

For the increased rating period from September 29, 2011, PTSD has been rated at 50 percent disabling under the criteria found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  Psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders.  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate in the evaluation of the Veteran's psychiatric disability.

Under the General Rating Formula for Mental Disorders, a rating of 50 percent is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.
A 70 percent rating may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32 (4th ed. 1994)).

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV at 46-47. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013).

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that the PTSD disability picture more closely approximates the criteria for a rating in excess of 50 percent under Diagnostic Code 9411 for any period.  The frequency, severity, and duration of the PTSD symptoms, and the occupational and social impairment due to PTSD symptoms do not more nearly approximate the schedular rating criteria for a 70 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

Regarding social impairment, the evidence weighs in favor of finding reduced reliability and productivity due to PTSD symptoms.  In a December 2011 letter, 
Dr. F., the Veteran's private physician, specifically opined that PTSD symptoms created "occupational and social impairment with reduced reliability and productivity" due to a list of symptoms, including parenthetical explanations, that directly match the criteria for a 50 percent disability rating under the General Rating Formula for Mental Disorders.  No additional symptoms beyond those listed under the 50 percent disability rating were reported.  

In the January 2012 VA examination report, the VA examiner listed symptoms associated with PTSD that included panic attacks more than once a week, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner diagnosed PTSD after noting symptoms and functional impairment including recurrent and distressing recollections of service; recurrent distressing dreams related to service; efforts to avoid thoughts, feelings, or conversations associated with service; efforts to avoid activities, places, or people that arouse recollections of service; markedly diminished interest or participation in significant activities; difficulty falling or staying asleep; and difficulty concentrating.  Narrative portions of the VA examination report reflect additional reports of symptoms including nightmares, trouble sleeping, and occasional suspicion.  The VA examiner provided a GAF score of 49, which may indicate serious symptoms or any serious impairment in social or occupational functioning; however, the VA examiner also described only "moderate to severe symptoms," and characterized PTSD symptoms as causing "occupational and social impairment with reduced reliability and productivity."  The specific characterization of the degree of severity of the PTSD symptoms is more probative than the overall GAF number assigned, but not explained, by the same examiner.

Regarding occupational impairment, the evidence shows reduced reliability and productivity due to PTSD symptoms.  In the December 2011 letter, Dr. F. opined that PTSD symptomatology the evidence shows reduced reliability and productivity due to PTSD symptoms manifested "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform," the criteria for a 30 percent disability rating, but did not list any specific symptoms.  During the January 2012 VA examination, the Veteran reported anxiety about how his military experience drove him to "keep on getting busy every day, every hour in order to get away from these recurring intrusive thoughts," and that he was "sad, upset, and depressed that can no longer work."  In this context, the Veteran described that "due to his impaired vision and impaired hearing he cannot function well" in a work environment, but did not report that PTSD symptoms had bearing on his occupational abilities.  The VA examiner later indicated that the Veteran is not presently working "due to his age and poor ability, lack of motivation, hearing problem, and being legally blind."  Even so, as noted above, the VA examiner opined that PTSD symptoms caused "occupational and social impairment with reduced reliability and productivity."

The January 2012 VA examination report notes that the Veteran had suicidal ideations after his wife's death in 2001.  No suicidal or homicidal ideations were present at the time of the examination.  In addition, the VA treatment records include several instances of the Veteran denying homicidal or suicidal ideation.  See VA treatment records of November 27, 2012; October 24, 2012; March 7, 2012.

On review of the evidence, and giving added weight to the symptoms emphasized by the Veteran and the January 2012 VA examiner, the Board finds that PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms including difficulty sleeping, nightmares, anxiety, flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, disturbance in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 50 percent rating, or even the lower 30 percent rating.  In particular, the General Rating Formula lists flattened affect, panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships among the types of symptoms associated with a 50 percent rating.  Similarly, anxiety and chronic sleep impairment are listed among the symptoms associated with a 30 percent rating.  Other than the period of suicidal ideation in 2001, which is several years prior to the rating period on appeal, the evidence does not demonstrate the presence of any of the symptoms associated with the higher 70 percent disability rating.

Although the January GAF score of 49 may be indicative of severe PTSD symptomatology, the Board finds that this evidence is not the most probative evidence of the severity of the Veteran's PTSD symptoms.  The January 2012 VA examiner who provided the 49 GAF score also described the severity of the Veteran's PTSD symptoms as causing "occupational and social impairment with reduced reliability and productivity," the language used to describe a 50 percent disability rating.  The January 2012 VA examiner also opined that the Veteran displayed "moderate to severe" symptoms, and the GAF score of 49 - which is much closer to a score of 51 (falling in the moderate range) than 41 (lowest score in the severe range) - reflects that impression.  Although the December 2011 letter uses text from the General Rating Formula for Mental Disorders that does not immediately indicate any close familiarity with the Veteran's PTSD symptoms, it is worth noting that Dr. F. used the language associated with the 30 and 50 percent disability ratings to describe the severity of the Veteran's PTSD.

For these reasons, the Board finds that the weight of the evidence is against finding that the PTSD disability picture more closely approximates the criteria for a rating in excess of 50 percent under Diagnostic Code 9411 for any period.  As such, the criteria for a rating of 70 percent are not met or more nearly approximated at any time during the rating period.  38 C.F.R. §§ 4.3, 4.7.

 Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested symptoms including difficulty sleeping, nightmares, anxiety, flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, disturbance in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are macular degeneration, bilateral hearing loss, tinnitus, lumbar spine degenerative disc disease with arthritis, and tension headaches.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date than August 22, 2012 for TDIU

The Veteran seeks an effective date prior to August 22, 2012 for the grant of TDIU.  The Veteran's contention for an earlier effective date is tied to the claim for an increased rating for PTSD, which is discussed in more detail below.

In the May 2013 rating decision granting TDIU, the RO determined that the effective date for the grant of TDIU should correspond with the effective date of service connection for macular degeneration (August 22, 2012), which was found to be the primary disability that prevented the Veteran from maintaining employment.  In an August 2013 notice of disagreement, the Veteran's representative asserted that the effective date for the grant of TDIU should correspond with the date of the claim for an increased rating for PTSD, which the representative appropriately identified as received by VA on October 7, 2011.  See October 2011 VA Form 21-526b.  

During the pendency of the claim for an increased rating for PTSD, the Veteran claimed entitlement to TDIU based on service-connected PTSD.  See April 20, 2012 VA Form 21-8940.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to a TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The RO found that an increase in severity for service-connected PTSD became factually ascertainable on September 29, 2011 - which was within a year of the October 7, 2011 claim for an increased rating - and assigned the effective date of the 50 percent disability rating based on the September 29, 2011 date of Dr. F.'s letter.  As the claim for TDIU attached to the increased rating claim for PTSD, the potential TDIU rating period on appeal extends back to September 29, 2011.  See id. 

In the case of a claim for a TDIU, which is also a form of increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1),(2); Harper v. Brown, 10 Vet. App. 125 (1997); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (holding that 38 U.S.C.A. § 5110(b)(2) requires that "an increase in a veteran's service-connected disability must have occurred during the one year period prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date"); VAOPGCPREC 12-98.  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

Given the Court's holding in Rice and the specific facts of the Veteran's appeal, the Board points to the rule regarding the establishment of effective dates for increased ratings, which states that the effective date for an increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o); Hurd v. West, 13 Vet. App. 449 (2000) (a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim); Norris v. West, 12 Vet. App. 413, 420 (1999).  As indicated above, the Board finds that the claim for an earlier effective date for the grant of a TDIU corresponds to the effective date of the increased rating for PTSD, which is September 29, 2011; thus, the next question to resolve is the date on which eligibility for a TDIU arose. 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski,
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2013).

For the period from October 17, 2011 to August 22, 2012, the date from which TDIU has been granted, the Veteran has been rated at 50 percent for service-connected PTSD.  From July 12, 2012 to August 22, 2012, the Veteran was also service connected for bilateral hearing loss, rated at 40 percent disabling, and tinnitus, rated at 10 percent disabling, resulting in a combined disability rating of 
70 percent.  See 38 C.F.R. § 4.25 (2013).  As PTSD had been rated at 40 percent or more, and the combined disability rating had been 70 percent or more for the rating period from July 12, 2012, the Veteran met the regulatory combined rating requirements of 38 C.F.R. § 4.16(a) that allow for consideration of TDIU based on multiple service-connected disabilities for this period.  For this reason, application of a TDIU is appropriate for the period from July 12, 2012 so long as the severity of the Veteran's disabilities rendered him unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

During the April 2010 VA psychiatric examination, the Veteran explained that he had to retire three years earlier due to problems with vision.  As stated in the examination report, the Veteran "stated that he was always a workaholic and whenever there was any problems with [PTSD] symptoms becoming too prevalent 'I threw myself into my work'.  He further stated that he had hoped to 'pass away on the job, my work has always saved me'."  The VA examiner opined that the Veteran had "undoubtedly had symptoms of combat related PTSD for many years even though he has been able to have a very productive and what would appear to be a 'normal life'."  The PTSD symptoms at the time included depressed mood, anxiety, suspiciousness, chronic sleep impairment, and panic attacks weekly or less often.  A GAF score of 61 was reported, suggesting mild symptoms but generally functioning pretty well, with some meaningful interpersonal relationships.

As previously discussed, the Veteran was examined by VA again in January 2012.  While the evidence demonstrated additional symptoms since the April 2010 VA examination, including nightmares, flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, disturbance in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships - as reflected by a GAF score of 49 - the Veteran repeated how he worked to avoid intrusive thoughts, that he was depressed that he could no longer work, and that due to his impaired vision and impaired hearing he could not function well in a work environment.  

In a March 2013 addendum opinion, the VA examiner indicated that PTSD-related symptoms including recurring recollections from service and anxiety reduce the Veteran's functionality.  Despite this impaired functionality, the VA examiner "strongly" opined that the Veteran's "other medical problems such as legal blindness, hearing impairment [sic] are even more pronounced impairments which keep him from work."  The Veteran became service connected for macular degeneration on August 22, 2012, and for bilateral hearing loss on July 12, 2012.

The evidence also includes two VA Form 21-8940s submitted by the Veteran.  In the April 2012 VA Form 21-8940, the Veteran reported that the PTSD disability prevented him from securing or following any substantially gainful occupation since June 2009, the same date that the PTSD began to affect his full time employment.  The Veteran also stated that he did not leave his last job because of this disability.  In the June 2012 VA Form 21-8940, the Veteran reported that PTSD, blindness, and a bad back began affecting his employment in 2007, the same year he last worked full-time.  The Veteran stated that he left his last job due to this group of disabilities.  The record reflects that the Veteran reached his highest level of education when he graduated high school, that he has had additional training in construction, and that his employment history includes positions in sales, insurance, and construction.  

On review of all the evidence, the Board finds that the weight of the evidence is in relative equipoise on the question of whether entitlement to a TDIU arose by at least July 12, 2002.  While statements made to the VA examiners in April 2010 and January 2012 indicate that the Veteran left the workforce due to problems with vision, the Veteran also indicated that hearing loss contributed to his decision to stop working.  Statements made to both VA examiners also suggest that the Veteran used work as an outlet to deal with PTSD symptoms, so these symptoms did not present an impediment that rose to the level of preventing him from securing or following any substantially gainful occupation.  Although the Veteran reported in the April and June 2012 VA Form 21-8940s that PTSD caused him to leave the work force, the Board finds that the previous statements made to the VA examiners to be more probative of the Veteran's reasons for stopping work because the statements during the VA examinations were provided with more context of the Veteran's work history, including indications that the work environment helped the Veteran cope with PTSD symptoms and thus served as an incentive to keep working.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  As discussed above, the occupational impairment due to PTSD symptoms for the period dating back to September 29, 2011 were moderate to severe; however, the March 2013 VA medical opinion specifically assesses that, while these symptoms impaired the Veteran's functionality, legal blindness and hearing loss were the significant factors keeping the Veteran from working.  As noted above, the Veteran became service connected for bilateral hearing loss and tinnitus disabilities on July 12, 2012.  For these reasons, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU arose by at least July 12, 2012.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 (2013).


ORDER

An increased rating in excess of 50 percent for PTSD for the rating period from September 29, 2011 is denied.

From July 12, 2012 forward, a TDIU is granted.


REMAND

Whether TDIU prior to July 12, 2012

On review of all the lay and medical evidence, the Board finds that the remaining question of whether entitlement to a TDIU arose prior to July 12, 2012 requires further development.  The question of whether entitlement to a TDIU arose prior to July 12, 2012 is essentially a question of whether the Veteran was rendered unable to obtain or maintain substantially gainful employment as a result of service-connected PTSD at any point during the rating period prior to July 12, 2012.

For the rating period prior to July 12, 2012, the Veteran's only service-connected disability is PTSD.  As the Veteran's claim for a TDIU attached to the October 7, 2011 claim for an increased rating for PTSD, the service-connected PTSD has been rated at 50 percent for the rating period prior to July 12, 2012.  See Rice, 22 Vet. App. at 453-54.  Because the Veteran's single service-connected disability was not ratable at 60 percent or more, as required for consideration under 38 C.F.R. § 4.16(a), the appeal for an earlier effective date than July 12, 2012 for the grant of a TDIU may be considered only under 38 C.F.R. § 4.16(b) for this period.

Although the Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service, the Board may consider whether remand to the RO for referral to those officials is warranted.  See 38 C.F.R. § 4.16(b) (where the schedular standards of 38 C.F.R. § 4.16(a) are not met, rating Boards should submit the case to the VA Director of Compensation and Pension service for extraschedular consideration); see also VAOPGCPREC 6-96.

As noted above, the Veteran's representative has recently specifically claimed TDIU based only on service-connected PTSD.  See April 2012 VA Form 21-8940.  In the March 2013 VA addendum opinion, the VA examiner indicated that PTSD-related symptoms, including recurring recollections from service and anxiety, reduce the Veteran's functionality.  Similarly, as discussed in more detail in the decision above, the lay and medical evidence demonstrates moderate to severe PTSD symptoms including difficulty sleeping, nightmares, anxiety, flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, disturbance in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships during the entire rating period on appeal. 

In this context, the Board finds that remand for an additional VA medical opinion as to whether the Veteran was rendered unable to obtain or maintain substantially gainful employment as a result of service-connected PTSD at any point during the rating period prior to July 12, 2012 is not warranted.  VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  In this case, there is both medical and lay evidence in the record for the rating period prior to July 12, 2012 that allows for an informed decision by VA on the question of whether the Veteran was rendered unable to obtain or maintain substantially gainful employment as a result of service-connected PTSD at any point during the rating period prior to July 12, 2012.  An additional VA medical opinion would not generate any new evidence of unemployability for the rating period prior to July 12, 2012 that is not already a part of the record.

Accordingly, the Board finds that the appeal for an earlier effective date than July 12, 2012 for the grant of a TDIU, under 38 C.F.R. § 4.16(b), should be referred to the Director of Compensation and Pension Service for adjudication.  For these reasons, the Board finds that a remand for referral of this issue is warranted. 

As indicated, such bifurcation of the remaining aspect of the issue of an earlier effective date than July 12, 2012 for the grant of a TDIU in this case permits a grant of TDIU benefits under 38 C.F.R. § 4.16(a) to which the evidence that is of record shows the Veteran is entitled (to July 12, 2012), without delay of this grant of benefits awaiting compliance with procedural adjudication of the remainder of the TDIU appeal under 38 C.F.R. § 4.16(b) for the period for which the service-connected PTSD did not meet regulatory combined rating requirements.  See Locklear, 24 Vet. App. 311; Tyrues, 23 Vet. App. at 178-79.

Accordingly, the issue of an earlier effective date than July 12, 2012 for the grant of a TDIU is REMANDED for the following action:

1.  Refer the remaining aspect of the issue of TDIU for the appeal period prior to July 12, 2012 to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of TDIU under 38 C.F.R. § 4.16(b) (less than 60 percent based only on one service-connected disability of PTSD for that period).

2.  After adjudication of TDIU for the period prior to July 12, 2012 under 38 C.F.R. § 4.16(b) by the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service, if the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


